DETAILED ACTION
This Office Action is in response to the Request for Continued Examination (RCE) filed on 11 May 2021.
Claims 1, 4-8, 11-16 and 19-20 are presented for examination.
Claims 1, 4, 6, 8, 11, 13, 16 and 19 are amended.
Claims 2-3, 9-19 and 17-18 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 June 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 May 2021 has been entered.
Applicant's arguments filed 12 April 2021 have been fully considered but they are not persuasive.  The reasons are set forth below.

Regarding Claims 1, 8 and 16, the Applicant argues:
(1)	Regarding amended claim 1, the Applicant respectfully submits that Park does not disclose or suggest at least the following features of the amended claim 1: 
a) determining, by a network device, a configuration mode corresponding to an uplink waveform, wherein the configuration mode comprises: a configuration via system information, or a configuration via radio resource control (RRC) signaling; 
b) transmitting, by the network device, configuration mode indication information to a terminal device, wherein the configuration mode indication information indicates the configuration mode corresponding to the uplink waveform [Remarks, page 6].

(2)	In particular, Park recites the following: 
"Meanwhile, in TDD, time points for uplink and downlink are divided, and if there are various TDD configurations, the points may vary. 
Table 1 presents a TDD configuration. Each TDD configuration has different UL-DL (Uplink-Downlink) subframe transmission timing. Such a TDD configuration may be a cell-specific configuration. 
...In Table 1, in radio frame corresponding to 10 subframes, regions indicated by D represent downlink subframes, and regions indicated by U represents uplink subframes. S represents a subframe that switches from downlink to uplink (Downlink-to-Uplink Switch-point). For example, if a TDD UL-DL (uplink- downlink) configuration is 1, a subframe having a subframe number 0, 4, 5, or 9 is a downlink subframe, a subframe having a subframe number 2, 3, 7, or 8 is an uplink subframe, and a subframe having a subframe number ] or 6 is a subframe that switches from downlink to uplink" 
See Park, paragraphs [0053]-[0055]; and 
"selecting a specific reference TDD configuration for a user equipment from the one or more reference TDD configurations (S640), and transmitting the specific reference TDD configuration to the user equipment" 
See Park, paragraph [0078]; and 
"The user equipment has configurations associated with a PCell and an SCell in a CA environment, and has information of the TDD UL-DL configurations of the PCell and the SCell through an upper layer signaling, such as system information (SI) and R RC”
See Park, paragraph [0099] [Remarks, pages 6-7].

(3)	From the foregoing, Park discloses a TDD configuration for subframe transmission timing, which divides time points for uplink and downlink transmission. For example, a subframe having a subframe number 0, 4, 5, or 9 is configured for downlink transmission, a subframe having a subframe number 2, 3, 7, or 8 is configured for uplink transmission. It can be seen that Park at most discloses a TDD configuration for uplink transmission time points (subframes number). However, as recited in amended claim 1, a network device determines a configuration mode corresponding to an uplink waveform. It is clear that the transmission time point disclosed in Park is different from the waveform recited in amended claim 1. Therefore, Park fails to disclose the feature 

(4)	Furthermore, Park discloses selecting a TDD configuration of a user equipment. In other words, it is a configuration (for example, a subframe having a subframe number 2, 3, 7  or 8 is configured as an uplink subframe) for uplink transmission time points that is determined in Park. By contrast, as recited in amended claim 1, it is a configuration mode corresponding to an uplink waveform that is determined by a network device, where the configuration mode includes a configuration via system information, or a configuration via radio resource control (RRC)
signaling. It can be seen that the configuration (which indicates subframe numbers configured as uplink subframe) determined in Park is different from the configuration mode (which includes a configuration via system information, or a configuration via radio resource control (RRC) signaling) recited in amended claim 1. Therefore, Park fails to disclose the feature “configuration mode corresponding to an uplink waveform”, and further fails to disclose any steps containing the feature “configuration mode corresponding to an uplink waveform” [Remarks, page 8].

(5)	Moreover, although Park discloses that a user equipment has information of the TDD UL-DL configurations of the PCell and the SCell through an upper layer signaling, it at most indicates transmitting information of the TDD UL-DL configurations to a user equipment, where the information of the TDD UL-DL configurations indicates subframe transmission timing. By contrast, as recited in configuration mode indication information to a terminal device, where the configuration mode indication information indicates the configuration mode corresponding to the uplink waveform. It can be seen that the information of the TDD UL-DL configurations disclosed in Park is different from the configuration mode indication information recited in amended claim 1. Therefore, Park fails to disclose the feature “configuration mode indication information”, and further fails to disclose any step containing the feature “configuration mode indication information”.
Based on the above, Park fails to disclose the above distinguishing features a) and b).
For at least the foregoing reasons, Park does not disclose the limitations of amended claim 1. Thus, amended claim 1 meets 35 U.S.C. 102(a)(2) and is patentable over Park [Remarks, page 8].

(6)	Regarding amended claim 1, the Applicant respectfully submits that Park and Kim, whether taken alone or in combination, do not disclose or suggest each and every element of amended claim 1.
In particular, Kim does not disclose or suggest at least the following features of the amended claim 1:
a)    determining, by a network device, a configuration mode corresponding to an uplink waveform, wherein the configuration mode comprises: a configuration via system information, or a configuration via radio resource control (RRC) signaling;

Specifically, Kim discloses receiving, through higher layer signaling, two or more parameters for determining a time-frequency resource with which an aperiodic sounding signal is transmitted; receiving, through at least one of a PDCCH and an EPDCCH, an index designating a parameter set including a part of the parameters; receiving, through at least one a PDCCH and an EPDCCH, a signal triggering the aperiodic sounding reference signal; and transmitting the aperiodic sounding reference signal by frequency-hopping to a part of a frequency region within an entire frequency bandwidth of interest, by means of the time-frequency resource according to the parameter received through the higher layer signaling and the parameter included in the parameter set received through at least one of the PDCCH and the EPDCCH (see Kim, par. [0011]). Kim does not mention determining a configuration mode corresponding to an uplink waveform, or transmitting configuration mode indication information to indicate configuration mode corresponding to the uplink waveform. Therefore, Kim fails to disclose the above distinguishing features a) and b).
Therefore, for the at least the foregoing reasons, amended claim 1 is non-obvious and patentable over Park and Kim [Remarks, pages 9-10].

The Examiner respectfully disagrees with this argument.

As per the first, second, third and fifth argument,
As indicated in the previous rejection and below, Park discloses a method for configuring a communication parameter, comprising: 
determining (see Figure 6, step S610 and page 7, paragraph 78, lines 3-4; determining/comparing), by a network device (see Figure 16 and page 12, paragraph 143; by a network device/ a transmission/reception point 1600), a configuration mode corresponding to an uplink waveform (see Figure 6, step S610 and page 7, paragraph 78, lines 3-4; a configuration mode/(TDD UL-DL) corresponding to an uplink waveform/TDD Note: Figure 2, Table 1 and paragraphs 54-56 shows TDD configuration of downlink and uplink waveform for configurations 1 and 2), wherein the configuration mode (see Figure 6, step S610 and page 7, paragraph 78, lines 3-4; wherein the configuration mode/TDD UL-DL) comprises: 
a configuration via system information (see page 9, paragraph 99; a configuration/(TDD UL-DL configuration) via system information/system information (SI)), or a configuration via radio resource control (RRC) signaling (see page 9, paragraph 99; or a configuration/(TDD UL-DL configuration) via radio resource control (RRC)/RRC signaling); and 
transmitting (see Figure 6, step S650 and page 7, paragraph 78, lines 13-15; transmitting/transmitting), by the network device (see Figure 16 and page 12, paragraph 143; by the network device/ the transmission/reception point 1600), configuration mode indication information to a terminal device (see Figure 6, step S650 and page 7, paragraph 78, lines 13-15; configuration mode indication information/(specific reference TDD configuration) to a terminal device/user equipment), wherein the configuration 
In other words, a configuration mode is a broad term and TDD UL-DL teaches the broadly claimed term, “a configuration mode”.  Furthermore, the claims do not disclose what the configuration mode does or what the configuration mode is.  Page 9, paragraph 99 further discloses TDD UL-DL configurations of the PCell and the SCell through an upper layer signaling, such as system information (SI) and RRC which teaches the broadly claimed limitation “a configuration via system information, or a configuration via radio resource (RRC) signaling”.   In addition, Figure 6, step S650 discloses transmitting the specific reference TDD configuration to the user equipment.  Lastly, the limitation “waveform” is a broad term and an uplink transmission is a waveform.
Therefore, Park discloses the broadly claimed limitations “determining, by a network device, a configuration mode corresponding to an uplink waveform, wherein the configuration mode comprises: a configuration via system information, or a configuration via radio resource control (RRC) signaling” and “transmitting, by the network device, configuration mode indication information to a terminal device, wherein the configuration mode indication information indicates the configuration mode corresponding to the uplink waveform”.
As per the fourth argument,
As indicated below, Park discloses a configuration via system information (see page 9, paragraph 99; a configuration/(TDD UL-DL configuration) via system information/system information (SI)), or a configuration via radio resource control (RRC) signaling (see page 9, paragraph 99; or a configuration/(TDD UL-DL configuration) via radio resource control (RRC)/RRC signaling).
In other words, in paragraph 100, Park discloses the user equipment receives the TDD configuration information from the transmission/reception point in operation S710 which clearly discloses the configuration is provided by the network device and not a selection made by the user equipment as Applicant has argued. Regarding Applicant’s argument “Park discloses selecting a TDD configuration of a user equipment. In other words, it is a configuration (for example, a subframe having a subframe number 2, 3, 7  or 8 is configured as an uplink subframe) for uplink transmission time points that is determined in Park”.  Paragraph 122 discloses:

[0122] For example, if the TDD UL-DL configuration of the PCell is "1" and the TDD UL-DL configuration of the SCell is "2", the uplink subframe in the PCell has the subframe numbers 2, 3, 7, and 8.  With reference to Table 2, if TDD UL-DL configuration is "1", the PDSCH A/N can be transmitted in the subframe number 2, 3, 7, or 8; if the TDD UL-DL configuration is "2", PDSCH A/N can be transmitted in the subframe number 2 or 7; if the TDD UL-DL configuration is "4", PDSCH A/N can be transmitted in the subframe number 2 or 3; and if the TDD UL-DL configuration is "5", PDSCH A/N can be 
Furthermore, paragraph 122 was not used to reject any of the claim limitations.

As per the sixth argument,
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Specifically, the Kim reference was not used to reject the claim limitations.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 8, 11-12, 15-16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al (US 2016/0156455 A1), hereinafter Park.

Regarding Claim 1, Park discloses a method for configuring a communication parameter, comprising: 

a configuration via system information (see page 9, paragraph 99; a configuration/(TDD UL-DL configuration) via system information/system information (SI)), or a configuration via radio resource control (RRC) signaling (see page 9, paragraph 99; or a configuration/(TDD UL-DL configuration) via radio resource control (RRC)/RRC signaling); and 
transmitting (see Figure 6, step S650 and page 7, paragraph 78, lines 13-15; transmitting/transmitting), by the network device (see Figure 16 and page 12, paragraph 143; by the network device/ the transmission/reception point 1600), configuration mode indication information to a terminal device (see Figure 6, step S650 and page 7, paragraph 78, lines 13-15; configuration mode indication information/(specific reference TDD configuration) to a terminal device/user equipment), wherein the configuration mode indication information indicates the configuration mode corresponding to the uplink waveform (see Figure 6, step S610 and page 7, paragraph 78, lines 3-4 and 14-15; wherein the configuration mode indication information/(specific reference TDD 
Regarding Claim 4, Park discloses the method, wherein the determining (see Figure 6, step S610 and page 7, paragraph 78, lines 3-4; wherein the determining/comparing), by the network device (see Figure 16 and page 12, paragraph 143; by the network device/ the transmission/reception point 1600), the configuration mode (see Figure 6, step S610 and page 7, paragraph 78, lines 3-4; the configuration mode/TDD UL-DL) comprises:
determining (see Figure 6, step S610 and page 7, paragraph 78, lines 3-4; determining/comparing), by the network device (see Figure 16 and page 12, paragraph 143; by the network device/ the transmission/reception point 1600), the configuration mode corresponding to the uplink waveform according to at least one of a channel currently associated with the terminal device or a moving speed of the terminal device (see pages 8-9, paragraphs 90-91; the configuration mode/(TDD configurations 1, 2, 4 or 5) corresponding to the uplink waveform/(TDD UL-DL) according to at least one of a channel/channel currently associated with/(located in the center of a cell) the terminal device/user equipment).
Regarding Claim 5, Park discloses the method, wherein the transmitting (see Figure 6, step S650 and page 7, paragraph 78, lines 13-15; wherein the transmitting/transmitting), by the network device (see Figure 16 and page 12, paragraph 143; by the network device/ the transmission/reception point 1600), the configuration mode indication information to the terminal device (see Figure 6, step S650 and page 7, 
transmitting (see Figure 6, step S650 and page 9, paragraph 93; transmitting/transmit), by the network device (see Figure 16 and page 12, paragraph 143; by the network device/ the transmission/reception point 1600), RRC signaling to the terminal device (see Figure 6, step S650 and page 9, paragraph 93; RRC/RRC signaling to the terminal device/user equipment), wherein the RRC signaling comprises the configuration mode indication information (see Figure 6, step S650 and page 9, paragraph 93; wherein the RRC/RRC signaling comprises the configuration mode indication information/specific reference TDD configuration).
Regarding Claim 8, Park discloses a network device (see Figure 16 and page 12, paragraph 143; a network device/ transmission/reception point 1600), comprising a processor (see Figure 16 and page 12, paragraph 143; comprising a processor/controller 1610), a transceiver (see Figure 16 and page 12 paragraph 143; a transceiver/transmitter 1620 and receiver 1630) and a memory (see Figure 16; and a memory/transmission/reception point 1600 contains a memory) having executable instructions stored (see Figure 16; having executable instructions stored/transmission/reception point 1600 contains executable instructions stored in a memory) thereon, wherein: 
the processor (see Figure 16 and page 12, paragraph 143; the processor/controller 1610) is configured to determine a configuration mode corresponding to an uplink waveform mode (see Figure 6, step S610 and page 7, paragraph 78, lines 3-4; a configured to determine/comparing a configuration 
a configuration via system information (see page 9, paragraph 99; a configuration /(TDD UL-DL configuration) via system information/system information (SI)), or a configuration via radio resource control (RRC) signaling (see page 9, paragraph 99; or a configuration/(TDD UL-DL configuration) via radio resource control (RRC)/RRC signaling); and 
the transceiver (see Figure 16 and page 12 paragraph 143; the transceiver/transmitter 1620 and receiver 1630) is configured to transmit configuration mode indication information to a terminal device (see Figure 6, step S650 and page 7, paragraph 78, lines 13-15; is configured to transmit/transmitting configuration mode indication information/(specific reference TDD configuration) to a terminal device/user equipment), wherein the configuration mode indication information indicates the configuration mode corresponding to the uplink waveform (see Figure 6, step S610 and page 7, paragraph 78, lines 3-4 and 14-15; wherein the configuration mode indication information/(specific reference TDD configuration) indicates the configuration mode corresponding to the uplink waveform/TDD).
Regarding Claim 11, Park discloses the network device (see Figure 16 and page 12, paragraph 143; the network device/ transmission/reception point 1600), wherein the processor (see Figure 16 and page 12, paragraph 143; wherein the processor/controller 1610) is configured to: 

Regarding Claim 12, Park discloses the network device (see Figure 16 and page 12, paragraph 143; the network device/ transmission/reception point 1600), wherein the transceiver (see Figure 16 and page 12, paragraph 143; wherein the transceiver/transmitter 1620 and receiver 1630) is specifically configured to: 
transmit RRC signaling to the terminal device (see Figure 6, step S650 and page 9, paragraph 93; transmit/transmit RRC/RRC signaling to the terminal device/user equipment), wherein the RRC signaling comprises the configuration mode indication information (see Figure 6, step S650 and page 9, paragraph 93; wherein the RRC/RRC signaling comprises the configuration mode indication information/specific reference TDD configuration). 
Regarding Claim 15, Park discloses the network device (see Figure 16 and page 12, paragraph 143; the network device/ transmission/reception point 1600), wherein the transceiver (see Figure 16 and page 12, paragraph 143; wherein the transceiver/transmitter 1620 and receiver 1630) is specifically configured to: 
transmit system information to the terminal device, wherein the system information comprises the configuration mode indication information (see page 9, 
Regarding Claim 16, Park discloses a terminal device (see Figure 17 and page 13, paragraph 149; a terminal device/user equipment), comprising a processor (see Figure 17 and page 13, paragraphs 149-150; comprising a processor/controller 1710), a transceiver (see Figure 17 and page 13, paragraph 150; a transceiver/transmitter 1720 and receiver 1730) and a memory (see Figure 17; and a memory/user equipment 1700 contains a memory) having executable instructions stored thereon (see Figure 17; having executable instructions stored/user equipment 1700 contains executable instructions stored in a memory), wherein:  
the transceiver (see Figure 17 and page 13, paragraph 150; the transceiver/transmitter 1720 and receiver 1730) is configured to receive configuration mode indication information transmitted by a network device (see Figure 6, step S650 and Figure 17 and page 7, paragraph 78, lines 13-15 and page 13, paragraph 152; is configured to receive/receive configuration mode indication information/(specific reference TDD configuration) transmitted/transmitting by a network device/ transmission/reception point 1600), wherein the configuration mode indication information indicates a configuration mode corresponding to an uplink waveform (see Figure 6, step S610 and page 7, paragraph 78, lines 3-4 and 14-15; wherein the configuration mode indication information/(specific reference TDD configuration) indicates a configuration mode corresponding to an uplink waveform mode/TDD Note: Figure 2, Table 1 and paragraphs 54-56 shows TDD configuration of downlink and 
a configuration via system information (see page 9, paragraph 99; a configuration /(TDD UL-DL configuration) via system information/system information (SI)), or a configuration via radio resource control (RRC) signaling (see page 9, paragraph 99; or a configuration/(TDD UL-DL configuration) via radio resource control (RRC)/RRC signaling); and 
the processor (see Figure 17 and page 13, paragraphs 149-150; the processor/controller 1710) is configured to determine the configuration mode corresponding to the uplink waveform according to the confirmation mode indication information (see page 13, paragraphs 153-154; is configured to determine the configuration mode/TDD corresponding to the uplink waveform/(TDD UL-DL) according to the confirmation mode/ACK indication information/ACK); 
wherein the processor (see Figure 17 and page 13, paragraphs 149-150; wherein the processor/controller 1710) is further configured to acquire a communication parameter according to the configuration mode corresponding to the uplink waveform (see Figure 17 and page 13, paragraphs 151 and 153; is further configured to acquire/extracts a communication parameter/(information on uplink subframes (timings) for transmitting PDSCH) according to the configuration mode/TDD corresponding to the uplink waveform/TDD UL-DL).
Regarding Claim 19, Park discloses the terminal device, wherein the configuration mode corresponding to the uplink waveform is determined by the network 
Regarding Claim 20, Park discloses the terminal device (see Figure 17 and page 13, paragraph 149; a terminal device/user equipment), wherein the transceiver (see Figure 17 and page 13, paragraph 150; wherein the transceiver/transmitter 1720 and receiver 1730) is configured to: 
receive RRC signaling transmitted by the network device (see Figure step S1310 and Figure 16 and page 12, paragraph 132 and page 13, paragraphs 147 and 152; receive/receives RRC/RRC signaling transmitted/transmit by the network device/ transmission/reception point 1600), wherein the RRC signaling comprises the configuration mode indication information (see Figure 6, step S650 and page 9, paragraph 93; wherein the RRC/RRC signaling comprises the configuration mode indication information/specific reference TDD configuration). 

Claims 6-7 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kim et al (US 2015/0304994 A1), hereinafter Kim.

Regarding Claim 6, Park discloses the method, wherein the uplink waveform comprises a subcarrier spacing; and 
wherein the determining, by the network device (see Figure 16 and page 12, paragraph 143; by the network device/ the transmission/reception point 1600), the configuration mode corresponding to the uplink waveform (see Figure 6, step S610 and page 7, paragraph 78, lines 3-4; the configuration mode/(TDD UL-DL) corresponding to the uplink waveform/TDD) comprises.
Although Park discloses determining the configuration mode corresponding to the uplink waveform as set forth above,
Park does not explicitly disclose “wherein the uplink waveform comprises a subcarrier spacing” or “determining, by the network device, the configuration mode corresponding to the subcarrier spacing according to the number of subcarrier spacings used in a cell in which the terminal device is located”.
However, Kim discloses 
wherein the uplink waveform comprises a subcarrier spacing (see page 5, paragraph 76; wherein the uplink waveform/SRS comprises a subcarrier/sub-carrier spacing/spacing); and
determining, by the network device (see Figure 2 and page 4, paragraph 74; by the network device/eNB 110), the configuration mode corresponding to the subcarrier spacing according to the number of subcarrier spacings used in a cell in which the terminal device is located (see page 5, paragraph 76; the configuration mode/(SRS configuration) corresponding to the subcarrier/sub-carrier spacing/spacing according to 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the uplink waveform comprises a subcarrier spacing” or “determining, by the network device, the configuration mode corresponding to the subcarrier spacing according to the number of subcarrier spacings used in a cell in which the terminal device is located” as taught by Kim in the system of Park to efficiently transmit control information to the UE (see page 2, paragraph 22, lines 2-3 of Kim).
Regarding Claim 7, Although Park discloses the method as set forth above,
Park does not explicitly disclose “wherein the determining, by the network device, the configuration mode corresponding to the subcarrier spacing according to the number of subcarrier spacings used in a cell in which the terminal device is located” or “20when it is determined that the cell uses one subcarrier spacing, determining, by the network device, the configuration mode configured via the system information as the configuration mode corresponding to the subcarrier spacing” or “when it is determined that the cell uses more subcarrier spacings, determining, by the network device, the configuration mode configured via the RRC signaling as the configuration mode corresponding to the subcarrier spacing”.
However, Kim discloses the method,
wherein the determining, by the network device (see Figure 2 and page 4, paragraph 74; by the network device/eNB 110), the configuration mode corresponding to the subcarrier spacing according to the number of subcarrier spacings used in a cell 
wherein the determining (see page 5, paragraph 76, line 16; wherein the determining/determined), by the network device (see Figure 2 and page 4, paragraph 74; by the network device/eNB 110), the configuration mode corresponding to the subcarrier spacing according to the number of subcarrier spacings used in a cell in which the terminal device is located (see page 5, paragraph 76; the configuration mode/(SRS configuration) corresponding to the subcarrier/sub-carrier spacing/spacing according to the number/(2) of subcarrier/sub-carrier spacings/spacing 15used in a cell/(predetermined cell) in which the terminal device/UE is located/location) comprises:  
when it is determined that the cell uses more subcarrier spacings (see page 5, paragraph 76; when it is determined that the cell uses more/2 subcarrier/sub-carrier spacings/spacing), determining (see page 5, paragraph 76, line 16; determining/determined), by the network device (see Figure 2 and page 4, paragraph 74; by the network device/eNB 110), the configuration mode configured via the RRC signaling (see page 5, paragraph 76; the configuration mode/(RRC parameter) configured via the RRC/RRC signaling) as the configuration mode corresponding to the subcarrier spacing (see page 5, paragraph 76; as the configuration mode/(SRS configuration) corresponding to the subcarrier/sub-carrier spacing/spacing).

Regarding Claim 13, Park discloses the network device (see Figure 16 and page 12, paragraph 143; the network device/ transmission/reception point 1600); and 
wherein the processor (see Figure 16 and page 12, paragraph 143; wherein the processor/controller 1610) is specifically configured to.
Although Park discloses the network device as set forth above,
Park does not explicitly disclose “wherein the uplink waveform comprises a subcarrier spacing” or “determine the configuration mode corresponding to the subcarrier spacing according to the number of subcarrier spacings used in a cell in which the terminal device is located”.
However, Kim discloses 

determine the configuration mode corresponding to the subcarrier spacing according to the number of subcarrier spacings used in a cell in which the terminal device is located (see page 5, paragraph 76; determine the configuration mode/(SRS configuration) corresponding to the subcarrier/sub-carrier spacing/spacing according to the number/(2) of subcarrier/sub-carrier spacings/spacing 15used in a cell/(predetermined cell) in which the terminal device/UE is located/location).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the uplink waveform comprises a subcarrier spacing” or “determine the configuration mode corresponding to the subcarrier spacing according to the number of subcarrier spacings used in a cell in which the terminal device is located” as taught by Kim in the system of Park to efficiently transmit control information to the UE (see page 2, paragraph 22, lines 2-3 of Kim).
Regarding Claim 14, Although Park discloses the network device as set forth above,
Park does not explicitly disclose “20when it is determined that the cell uses one subcarrier spacing, determine the configuration mode configured via the system information as the configuration mode corresponding to the subcarrier spacing” or “when it is determined that the cell uses more subcarrier spacings, determine the 
However, Kim discloses the network device, wherein the processor is specifically configured to:
when it is determined that the cell uses more subcarrier spacings (see page 5, paragraph 76; when it is determined that the cell uses more/2 subcarrier/sub-carrier spacings/spacing), determine the configuration mode configured via the RRC signaling (see page 5, paragraph 76; determine the configuration mode/(RRC parameter) configured via the RRC/RRC signaling).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “when it is determined that the cell uses one subcarrier spacing, determine the configuration mode configured via the system information as the configuration mode corresponding to the subcarrier spacing” or “when it is determined that the cell uses more subcarrier spacings, determine the configuration mode via the RRC signaling, as the configuration mode corresponding to the subcarrier spacing” as taught by Kim in the system of Park to efficiently transmit control information to the UE (see page 2, paragraph 22, lines 2-3 of Kim).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385.  The examiner can normally be reached on M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.A.M/           Examiner, Art Unit 2469
                                                                                                                                                                                             
/JENEE HOLLAND/           Primary Examiner, Art Unit 2469